Judgment of resentence, Supreme Court, New York County (John Cataldo, J.), rendered February 3, 2003, convicting defendant, after a jury trial, of forgery in the second degree (two counts), criminal possession of stolen property in the fourth degree (five counts) and criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony offender, to an aggregate term of 7V2 to 15 years, unanimously affirmed.
The court properly denied the challenges for cause at issue, since, as to each of the two panelists, the colloquy, read as a whole, establishes that each panelist unequivocally stated that she would render an impartial verdict based solely on the evidence (see People v Chambers, 97 NY2d 417 [2002]).
Defendant’s contention that the court deprived him of several peremptory challenges when it misstated the number of challenges remaining requires preservation, and we decline to review this unpreserved claim in the interest of justice (People v Mathis, 272 AD2d 250 [2000], lv denied 95 NY2d 936 [2000]). We note further that the court afforded defendant additional peremptory challenges which defendant did not use.
*303Defendant’s sentence was not based on any improper criteria and we perceive no basis for reducing it. Defendant’s contention that the aggregate prison term imposed upon resentencing was vindictive is not supported by the record. We note that, after two resentencing proceedings, the court ultimately imposed the same aggregate term that it had imposed at defendant’s original sentencing. Concur—Buckley, P.J., Sullivan, Ellerin, Williams and Gonzalez, JJ.